UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1149



DONNA M. HICKS, Widow of Troy E. Hicks,

                                                         Petitioner,

          versus

EASTERN ASSOCIATED COAL CORPORATION; DIRECTOR,
OFFICE OF WORKERS' COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR,

                                                        Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(95-1980-BLA)

Submitted:   August 15, 1996              Decided:   August 20, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Donna M. Hicks, Petitioner Pro Se. Mark Elliott Solomons, Laura
Metcoff Klaus, ARTER & HADEN, Washington, D.C.; Patricia May Nece,
Rodger Pitcairn, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order affirming the administrative law judge's denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1995). Our review of the record discloses that the Board's decision

is based upon substantial evidence and is without reversible error.
Accordingly, we affirm on the reasoning of the Board. Hicks v.
Eastern Associated Coal Corp., No. 95-1980-BLA (B.R.B. Jan. 26,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2